  Case 3:18-cv-00110-X Document 43 Filed 03/27/20          Page 1 of 10 PageID 1314


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ADIS KOVAC, et al.,                        §
                                           §
              Plaintiffs,                  §
                                           §   Civil Action No. 3:18-CV-00110-X
v.                                         §
                                           §
CHRISTOPHER WRAY, et al.,                  §
                                           §
              Defendants.                  §

                    MEMORANDUM OPINION AND ORDER

      Before the Court are defendants’ Motion to Dismiss Plaintiff Warsame for Lack

of Standing [Doc. No. 25] and Motion to Dismiss Plaintiff Adis Kovac’s Claims for

Lack of Subject Matter Jurisdiction [Doc. No. 30]. The Court DENIES WITHOUT

PREJUDICE the motion to dismiss Warsame’s claims.               The Court GRANTS

LEAVE to the defendants to file, within 28 days of the date of this Order, a renewed

motion to dismiss Warsame’s claims with the appropriate evidence to support its

assertions of mootness. The Court also GRANTS IN PART AND DENIES IN

PART the motion to dismiss Kovac’s claims. Therefore, the Court DISMISSES

WITHOUT PREJUDICE Kovac’s procedural due process claim (Count I) and

substantive due process claim (Count II) only to the extent that they are predicated

on his liberty interest in a right to travel. But Kovac and his fellow plaintiffs retain

both due process claims predicated on the plaintiffs’ liberty interest in nonattainder.

And all plaintiffs retain their Administrative Procedure Act claims (Count III).




                                           1
   Case 3:18-cv-00110-X Document 43 Filed 03/27/20                 Page 2 of 10 PageID 1315



                                                 I.

       The Court previously granted in part and denied in part a motion to dismiss.1

The facts of this case are detailed fully in that memorandum opinion and order and

need not be restated here. In short, the Court dismissed all claims against the U.S.

Customs and Border Protection.2 Against the remaining defendants, Kovac retained

his procedural due process claim (Count I) and substantive due process claim (Count

II) predicated on his liberty interests in a right to travel and nonattainder, and

plaintiffs Bashar Aljame, Abraham Sbyti, Suhaib Allababidi, and Fadumo Warsame

(collectively, “screening list plaintiffs”) retained their procedural due process claim

(Count I) and substantive due process claim (Count II) predicated only on their liberty

interest in nonattainder. All plaintiffs retained their Administrative Procedure Act

claims (Count III).

       Both pending motions to dismiss seek to dismiss some claims as moot. In the

first pending motion to dismiss, the defendants seek to dismiss Warsame as a plaintiff

for “failure to maintain standing.”3 The defendants argue that Warsame’s allegations

in the plaintiffs’ proposed amended complaint (not filed because the Court denied the

plaintiffs leave to amend their complaint) demonstrate that the pattern of enhanced


       1 Kovac v. Wray, 363 F. Supp. 3d 721 (N.D. Tex. Mar. 5, 2019) (Lindsay, J.) (granting in part

and denying in part the defendant’s April 13, 2018 motion to dismiss).
       2 At the time the plaintiffs filed their complaint, Kevin McAleenan was the Acting
Commissioner of the U.S. Customs and Border Protection (CBP). By the time the Court decided the
previous motion to dismiss, McAleenan had been sworn in as Commissioner of CBP. Now, Mark A.
Morgan is Acting Commissioner of CBP. Under Rule 25(d) of the Federal Rules of Civil Procedure,
Morgan is “automatically substituted as a party.”
       3 Memorandum in Support of Defendants’ Motion to Dismiss Plaintiff Warsame for Lack of

Standing (First Motion to Dismiss), at 8 [Doc. No. 25].


                                                 2
   Case 3:18-cv-00110-X Document 43 Filed 03/27/20               Page 3 of 10 PageID 1316



screening at airports she alleges she experienced actually ended sometime in 2018

after this litigation began. In the second motion to dismiss, the defendants seek to

dismiss all Kovac’s claims because on July 18, 2019, he was removed from the

National Terrorist Screening Center’s No-Fly List and “will not be placed back on the

No Fly List based on currently available information.”4 The defendants argue that

because of this change in circumstances, the Court ought to dismiss Kovac’s claims

as moot. Both motions to dismiss are ripe for the Court’s review.

                                               II.

       A federal court has jurisdiction over civil cases “arising under the Constitution,

laws, or treaties of the United States,” or over civil cases in which the amount in

controversy exceeds $75,000, exclusive of interest and costs, and in which diversity of

citizenship exists between the parties.5 Absent jurisdiction conferred by statute or

the Constitution, they “lack the power to adjudicate claims” and must “dismiss an

action whenever it appears that subject matter jurisdiction is lacking.”6

       Federal Rule of Civil Procedure 12(b)(1) allows defendants to assert by motion

the “lack of subject-matter jurisdiction.” Lack of subject-matter jurisdiction may only

be found in: “(1) the complaint alone; (2) the complaint supplemented by undisputed

facts evidenced in the record; or (3) the complaint supplemented by undisputed facts


        4 Memorandum in Support of Defendants’ Motion to Dismiss Plaintiff Adis Kovac’s Claims for

Lack of Subject Matter Jurisdiction (Second Motion to Dismiss), at 2 [Doc. No. 30].
       5   28 U.S.C. §§ 1331, 1332.
       6 Stockman v. Fed. Election Comm’n, 138 F.3d 144, 151 (5th Cir. 1998) (citing Veldhoen v.

United States Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994)).




                                                3
   Case 3:18-cv-00110-X Document 43 Filed 03/27/20                     Page 4 of 10 PageID 1317



plus the court’s resolution of disputed facts.”7 The party asserting jurisdiction has

the burden of proof for a 12(b)(1) motion to dismiss, which means that in this case the

plaintiffs bear “the burden of proof that jurisdiction does in fact exist.”8

       The doctrine of mootness is a jurisdictional matter.9 “A claim is moot when a

case or controversy no longer exists between the parties.”10 Mootness “can arise in

one of two ways: First, a controversy can become moot ‘when the issues presented are

no longer ‘live.’ A controversy can also become moot when ‘the parties lack a legally

cognizable interest in the outcome.”11 The mootness doctrine “applies to equitable

relief.”12 Because here the plaintiffs seek a declaratory judgment and an injunction,

the mootness doctrine applies here.

       A plaintiff bears the burden to prove that the Court has jurisdiction, but when

a defendant asserts mootness the defendant sometimes maintains a burden to

establish that mootness exists.             Defendants retain such a burden to establish

mootness when the defendants voluntarily cease the conduct that the plaintiff is

challenging. This exception to the mootness doctrine is known as the “voluntary


       7 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Barrera-Montenegro v.
United States, 74 F.3d 657, 659 (5th Cir. 1996)).
       8   Id. (citing Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980)).
       9  Brinsdon v. McAllen Indep. Sch. Dist., 863 F.3d 338, 345 (5th Cir. 2017) (“Mootness is a
jurisdictional matter which can be raised for the first time on appeal.”) (quoting Texas Midstream Gas
Servs., LLC v. City of Grand Prairie, 608 F.3d 200, 204 (5th Cir. 2010))).
       10   Brinsdon, 863 F.3d at 345 (citing Bd. of Sch. Comm’rs v. Jacobs, 420 U.S. 128, 129 (1975)).
       11Chevron U.S.A. v. Traillour Oil Co., 987 F.2d 1138, 1153 (5th Cir. 1993) (internal citations
and quotation marks omitted).
        12 Brinsdon, 863 F.3d at 345 (citing Morgan v. Plan Indep. Sch. Dist., 589 F.3d 740, 748 n.32

(5th Cir. 2009)).




                                                    4
      Case 3:18-cv-00110-X Document 43 Filed 03/27/20               Page 5 of 10 PageID 1318



cessation doctrine.”13 When a defendant’s voluntary cessation of conduct seems to

moot a plaintiff’s claim, the defendant bears the “heavy burden” to make it “absolutely

clear that the allegedly wrongful behavior could not reasonably be expected to

recur.”14

         When the defendant is a government entity, it retains this burden. But in such

cases the Fifth Circuit modifies this burden slightly, giving the government defendant

some benefit of the doubt:

         On the other hand, courts are justified in treating a voluntary
         governmental cessation of possibly wrongful conduct with some
         solicitude, mooting cases that might have been allowed to proceed had
         the defendant not been a public entity . . . . [G]overnment actors in their
         sovereign capacity and in the exercise of their official duties are accorded
         a presumption of good faith because they are public servants, not self-
         interested private parties. Without evidence to the contrary, we assume
         that formally announced changes to official governmental policy are not
         mere litigation posturing.15

Although the Fifth Circuit lightens this burden for government defendants, the

burden remains. A government defendant must still present evidence of its formally

announced changes in official policy regarding the plaintiff whose claims the


         See Sossamon v. Lone Star State of Tex., 560 F.3d 316, 324 (5th Cir. 2009), aff’d sub nom.
         13

Sossamon v. Texas, 563 U.S. 277 (2011). Sossamon explains the “voluntary cessation” exception to the
mootness doctrine:
         [T]he voluntary cessation of a complained-of activity by a defendant ordinarily does
         not moot a case: If the defendants could eject plaintiffs from court on the eve of
         judgment, then resume the complained-of activity without fear of flouting the mandate
         of a court, plaintiffs would face the hassle, expense, and injustice of constantly
         relitigating their claims without the possibility of obtaining lasting relief.
Id.
       14 Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 189 (2000) (quoting

United States v. Concentrated Phosphate Export Assn., 393 U.S. 199, 203 (1968)).
         15   Sossamon, 560 F.3d at 325.



                                                  5
  Case 3:18-cv-00110-X Document 43 Filed 03/27/20         Page 6 of 10 PageID 1319



government asserts should be dismissed for mootness.

                                         III.

      Both motions seek to dismiss the claims of certain plaintiffs as moot. The Court

addresses each motion to dismiss in turn.

                                          A.

      The Court denies the motion to dismiss Warsame as a plaintiff. The defendants

argue that Warsame’s allegations in the plaintiffs’ proposed amended complaint (not

filed because the Court denied the plaintiffs leave to amend their complaint)

demonstrate that the pattern of enhanced screening at airports she alleges she

experienced ended sometime in 2018 after this litigation began.

      At this time, the Court is unpersuaded by the first motion to dismiss.

Warsame’s proposed amended allegations, which are not currently before the Court,

do not necessarily moot her claims. Both Warsame’s operative and proposed amended

claims arise from her alleged inclusion on the Terrorist Screening Database (the

Database), specifically the Selectee List. Neither the plaintiffs’ current nor proposed

amended complaint assert that Warsame has been removed from the Database or

Selectee List. But even if the defendants have removed Warsame from the Database

or Selectee List, the voluntary cessation of challenged conduct does not necessarily

moot a plaintiff’s claims. As explained above, the government defendants bear the

burden—a modified, lighter burden, but a burden nonetheless—to make it “absolutely

clear” that they have removed her from the Database or Selectee List and that her

placement back in the Database or on the Selectee List “could not be reasonably


                                            6
  Case 3:18-cv-00110-X Document 43 Filed 03/27/20                      Page 7 of 10 PageID 1320



expected to recur.”16 The defendants know how to satisfy this burden. As explained

below, the defendants satisfied this burden in seeking to dismiss some of Kovac’s

claims as moot. And so, without evidence from the defendants to demonstrate that

Warsame’s claims based on her inclusion in the Database and on the Selectee List are

moot, the Court has no basis at this time to find Warsame’s claims to be moot.

        Therefore, the Court denies the motion to dismiss Warsame’s claims. But the

Court denies the motion to dismiss without prejudice, granting the defendants 28

days to file a renewed motion to dismiss Warsame. A renewed motion to dismiss, if

filed, ought to include the appropriate evidence to demonstrate that the defendants’

voluntary cessation of their conduct—the removal of Warsame from the Selectee List

or Database, or both—moots Warsame’s claims and warrants her dismissal from the

case.

                                                    B.

        The Court grants in part and denies in part the motion to dismiss Kovac’s

claims. The defendants argue that the Court ought to dismiss all of Kovac’s claims

as moot because on July 18, 2019, Kovac was removed from the National Terrorist

Screening Center’s No-Fly List and will not be placed back on the No-Fly List based

on currently available information.

        The Court agrees that this change in circumstances moots some of Kovac’s

claims. The plaintiffs argue that, at best, the defendants’ act of removing Kovac from


        16   Sossamon, 560 F.3d at 325 (quoting Friends of the Earth, Inc., 528 U.S. at 189).




                                                     7
   Case 3:18-cv-00110-X Document 43 Filed 03/27/20                   Page 8 of 10 PageID 1321



the No-Fly List at this point in the litigation qualifies as “voluntary cessation.” But

contrary to what the plaintiffs claim, the voluntary cessation doctrine’s traditional

high standard does not apply in this case. The Fifth Circuit’s modified standard does.

As the Fifth Circuit did in Sossamon, the Court determines here that under this

lighter burden to make clear that the inclusion of Kovac on the No-Fly List cannot

reasonably be expected to recur, the defendants’ July 18, 2019 letter to Kovac is

enough.17

       But also, as the Fifth Circuit did in Sossamon, the Court determines that the

defendants’ action only moots some of Kovac’s claims—it does not moot all of them.18

If Kovac is not on the No-Fly List but remains in the Database, then for the purposes

of the motion-to-dismiss stage he has standing similar to the screening plaintiffs,

whose procedural and substantive due process claims the Court dismissed only


       17 See, e.g., Sossamon, 560 F.3d at 325–26 (demonstrating how a government defendant can
make it “absolutely clear” that its conduct cannot “be reasonably expected to recur” while not requiring
“some physical or logical impossibility that the challenged policy will be reenacted absent evidence
that the voluntary cessation is a sham for continuing possibly unlawful conduct”).
        Related to this point, one note about Fikre v. Federal Bureau of Investigation, 904 F.3d 1033
(9th Cir. 2018). Although persuasive, the Ninth Circuit’s precedent is not binding on the Court. Even
so, the Court finds Fikre to be inapposite here. In that case, the FBI removed plaintiff Fikre from the
No-Fly List without explanation. See generally id. at 1039–40. Here, the Department of Homeland
Security informed Kovac that he no longer satisfies the criteria for placement, he was removed, and
he will not be placed back on the list based on currently available information. See Exhibit 1 to Second
Motion to Dismiss (DHS Letter), at 2 [Doc. No. 30-1]. Even without placing upon the government
defendants the lighter burden the Fifth Circuit requires to demonstrate mootness and to avoid the
voluntary cessation doctrine, the Court finds that the DHS Letter satisfies the mootness standard as
articulated by the Ninth Circuit in Fikre.
        18 Contrary to what the defendants argue, Kovac’s claims are not solely predicated on his

alleged inclusion on the No-Fly List. Kovac’s claims not only arise from his inclusion on the No-Fly
List specifically but also from his inclusion in the Database generally. See, e.g., Complaint for
Injunctive and Declaratory Relief (Complaint) ¶¶ 149–51 [Doc. No. 1]. Kovac’s allegations describe
instances both in which he was thoroughly searched and questioned and was cleared to fly as well as
instances in which he was not even permitted to print a boarding pass, much less was cleared to fly.
See id. ¶¶ 121–52.


                                                   8
   Case 3:18-cv-00110-X Document 43 Filed 03/27/20                     Page 9 of 10 PageID 1322



insofar as their claims relied upon their alleged liberty interests in a right to travel

and in their reputations under the stigma-plus test. As the Court said in that

previous Order:

        Government action implicates the right to travel under the Due Process
        Clause when it “actually deters travel, when impeding travel is its
        primary objective, or when it uses a classification that serves to penalize
        the exercise of the right.” Attorney Gen. of N.Y. v. Soto-Lopez, 476 U.S.
        898, 903 (1986) (internal quotations and citations omitted).             A
        fundamental right will only be implicated by government action that, at
        a minimum, “significantly interferes with the exercise of a fundamental
        right.” Zablocki v. Redhail, 434 U.S. 374, 388 (1978) (emphasis added).
        As stated by the Fifth Circuit, “travelers do not have a constitutional
        right to the most convenient form of travel.” Cramer v. Skinner, 931
        F.2d 1020, 1031 (5th Cir. 1991). “Minor restrictions on travel simply do
        not amount to the denial of a fundamental right that can be upheld only
        if the Government has a compelling justification.” Id.19

Unlike the screening plaintiffs’ claims, Kovac’s procedural and substantive due

process claims predicated on his alleged liberty interests in a right to travel survived

the defendants’ previous motion to dismiss because of his continued presence on the

No-Fly List. Now that Kovac’s claims stemming from his presence on the No-Fly List

are moot, the Court further dismisses Kovac’s procedural and substantive due process

claims insofar as they are predicated on his alleged liberty interest in a right to travel.

Like his fellow plaintiffs, Kovac retains his procedural and substantive due process

claims only predicated on his alleged liberty interest in nonattainder.20



        19   Kovac, 363 F. Supp. 3d at 752.
         20 See id. at 762–63 (already dismissing all plaintiffs’ due process claims based on their alleged

liberty interest in their reputations under the stigma-plus test and already dismissing the screening
plaintiffs’ due process claims based on their alleged liberty interest in a right to travel).




                                                    9
  Case 3:18-cv-00110-X Document 43 Filed 03/27/20                  Page 10 of 10 PageID 1323



                                                IV.

       For these reasons, the Court DENIES the Motion to Dismiss Plaintiff Warsame

for Lack of Standing [Doc. No. 25] and it GRANTS IN PART AND DENIES IN

PART the Motion to Dismiss Plaintiff Adis Kovac’s Claims for Lack of Subject Matter

Jurisdiction [Doc. No. 30]. The Court GRANTS LEAVE to the defendants to file,

within 28 days of the date of this Order, a renewed motion to dismiss Warsame’s

claims along with the appropriate evidence to support an assertion of mootness. The

Court DISMISSES WITHOUT PREJUDICE Kovac’s procedural due process claim

(Count I) and substantive due process claim (Count II) only to the extent that they

are predicated on his alleged liberty interest in a right to travel. Going forward, all

plaintiffs retain their procedural and substantive due process claims predicated on

their alleged liberty interest in nonattainder.21             And all plaintiffs retain their

Administrative Procedure Act claims (Count III).

       IT IS SO ORDERED this 27th day of March 2020.




                                                       BRANTLEY STARR
                                                       UNITED STATES DISTRICT JUDGE




        21 Even though the Constitution’s text does not expressly create substantive due process, the

Supreme Court of the United States has consistently read into it such a right. And because the
Supreme Court has spoken on this issue, this Court must treat substantive due process as if it was in
the plain text of the Constitution.



                                                 10
